DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 9/15/2020. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from foreign app. no. CN201911420462.8 filed 12/31/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021, 9/8/2021, and 1/6/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the target artificial intelligence chip" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the target artificial intelligence chip" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 10 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (20200127666, filed Dec. 18, 2019), hereinafter “Wang”.



Regarding independent claim 10, Wang discloses:
An electronic device (see Wang, Fig 1A par. [0019]: integrated circuit including control circuitry, timing or clock circuitry, power supply circuitry and programmable/configurable logic circuitry), comprising: 
20at least one processor (see Wang, par. [0125]: processing entity); and 
a memory communicatively connected to the at least one processor (see Wang, par. [0125]: when received within a computer system via one or more computer-readable media, such data and/or instruction-based expressions of the above described circuits may be processed by a processing entity); wherein, 
the memory stores instructions executable by the at least one processor, and the at least one processor when executing the instructions is configured to (see Wang, par. [0125]: when received within a computer system via one or more computer-readable media, such data and/or instruction-based expressions of the above described circuits may be processed by a processing entity (e.g., one or more processors) within the computer system in conjunction with execution of one or more other computer programs including, for example, by enabling generation of one or more masks that are used to form various components of the circuits in a device fabrication process): 
obtain scale information of the target artificial intelligence chip (see Wang, Fig 7A-7C, par. [0084]: configuration data may be read-back from the bitcells via output port BL_OUT, and see Fig 2A, par. [0023]: logic tiles may also include circuitry to facilitate read-back of the configuration test data after one or more logic tiles are programmed, configured or written with test data (prior to or after implementation of the test sequence); here, in response to a read-back operation, the test mode configuration(s) and test data written to or loaded into such logic tile(s) may be read-back to, for example, verify the accuracy of the written data, and see Fig 1A, 1B, par. [0019]: programmable/configurable logic circuitry (which includes a plurality of logic tiles, each of which may include transistors configured to perform combinational and/or sequential functions (simple and/or complex), and see par. [0020]: a block diagram representation of a plurality of logic tiles (arranged in an array) of, for example, an exemplary FPGA); 
25determine whether the target artificial intelligence chip satisfies a test condition of an arithmetic unit array level according to the scale information (see Wang, Fig 7A-7C, par. [0084]: configuration data may be read-back from the bitcells via output port BL_OUT, and see Fig 2A, par. [0023]: logic tiles may also include circuitry to facilitate read-back of the configuration test data after one or more logic tiles are programmed, configured or written with test data (prior to or after implementation of the test sequence); here, in response to a read-back operation, the test mode configuration(s) and test data written to or loaded into such logic tile(s) may be read-back to, for example, verify the accuracy of the written data); 
divide all the arithmetic units into multiple same arithmetic unit arrays, and perform a Design for Test (DFT) test on the arithmetic unit arrays, respectively, if it is determined that the test condition of the arithmetic unit array level is satisfied (see Wang, Fig 7A-7C, par. [0058]: the logic tiles may be “isolated” wherein the circuitry of the logic tile (e.g., I/O and/or interconnect network) is electrically disconnected from external circuitry and/or associated circuitry of other logic tiles (e.g., the interconnect network of other logic tiles) and the test process/operation of the logic tiles may be performed in isolation (relative to other logic tiles of the array of logic tiles), and see par. [0087]: During the processes of the test mode (DFT_EN=1), asynchronous reset logic driven by the interconnect network input SR may be disabled to avoid asynchronous reset from being asserted during scan, and see also par. [0092]-[0093]); 
35perform the DFT test on the arithmetic units, respectively, if it is determined that the test condition of the arithmetic unit array level is not satisfied (see Wang, Fig 5A-5C, par. [0056]: the present inventions includes circuitry and techniques to load or write test configuration data currently (i.e., in parallel) into a plurality of logic tiles (e.g., all of the logic tiles of a logic tile array). Here, test configuration data is provided (e.g., currently) to a plurality of logic tiles of the programmable/configurable logic circuitry and concurrently written into one or more bitcells in a plurality of the logic tiles, and see par. [0057]: The test operation for each of such logic tiles, in this aspect of the present inventions, is performed in parallel (i.e., concurrently). For example, with reference to FIGS. 2B and 2C, the logic tiles include a DFT configuration (note: “DFT” is an acronym for “design for test” and refers to a test procedure or operation), and see also par. [0081] – [0082]).

Independent claim 1 is the method claim corresponding to claim 10, and therefore rejected according to the same reasons given above.



Regarding independent claim 19, Wang discloses:
A non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to perform the method comprising (see Wang, par. [0125]: when received within a computer system via one or more computer-readable media, such data and/or instruction-based expressions of the above described circuits may be processed by a processing entity (e.g., one or more processors) within the computer system in conjunction with execution of one or more other computer programs including, for example, by enabling generation of one or more masks that are used to form various components of the circuits in a device fabrication process): 
10obtaining scale information of the target artificial intelligence chip (see Wang, Fig 7A-7C, par. [0084]: configuration data may be read-back from the bitcells via output port BL_OUT, and see Fig 2A, par. [0023]: logic tiles may also include circuitry to facilitate read-back of the configuration test data after one or more logic tiles are programmed, configured or written with test data (prior to or after implementation of the test sequence); here, in response to a read-back operation, the test mode configuration(s) and test data written to or loaded into such logic tile(s) may be read-back to, for example, verify the accuracy of the written data, and see Fig 1A, 1B, par. [0019]: programmable/configurable logic circuitry (which includes a plurality of logic tiles, each of which may include transistors configured to perform combinational and/or sequential functions (simple and/or complex), and see par. [0020]: a block diagram representation of a plurality of logic tiles (arranged in an array) of, for example, an exemplary FPGA); 
determining whether the target artificial intelligence chip satisfies a test condition of an arithmetic unit array level according to the scale information (see Wang, Fig 7A-7C, par. [0084]: configuration data may be read-back from the bitcells via output port BL_OUT, and see Fig 2A, par. [0023]: logic tiles may also include circuitry to facilitate read-back of the configuration test data after one or more logic tiles are programmed, configured or written with test data (prior to or after implementation of the test sequence); here, in response to a read-back operation, the test mode configuration(s) and test data written to or loaded into such logic tile(s) may be read-back to, for example, verify the accuracy of the written data); 
dividing all the arithmetic units into multiple same arithmetic unit arrays, and performing a Design for Test (DFT) test on the arithmetic unit arrays, respectively, if it is determined that 15the test condition of the arithmetic unit array level is satisfied (see Wang, Fig 7A-7C, par. [0058]: the logic tiles may be “isolated” wherein the circuitry of the logic tile (e.g., I/O and/or interconnect network) is electrically disconnected from external circuitry and/or associated circuitry of other logic tiles (e.g., the interconnect network of other logic tiles) and the test process/operation of the logic tiles may be performed in isolation (relative to other logic tiles of the array of logic tiles), and see par. [0087]: During the processes of the test mode (DFT_EN=1), asynchronous reset logic driven by the interconnect network input SR may be disabled to avoid asynchronous reset from being asserted during scan, and see also par. [0092]-[0093]); 
performing the DFT test on the arithmetic units, respectively, if it is determined that the test condition of the arithmetic unit array level is not satisfied (see Wang, Fig 5A-5C, par. [0056]: the present inventions includes circuitry and techniques to load or write test configuration data currently (i.e., in parallel) into a plurality of logic tiles (e.g., all of the logic tiles of a logic tile array). Here, test configuration data is provided (e.g., currently) to a plurality of logic tiles of the programmable/configurable logic circuitry and concurrently written into one or more bitcells in a plurality of the logic tiles, and see par. [0057]: The test operation for each of such logic tiles, in this aspect of the present inventions, is performed in parallel (i.e., concurrently). For example, with reference to FIGS. 2B and 2C, the logic tiles include a DFT configuration (note: “DFT” is an acronym for “design for test” and refers to a test procedure or operation), and see also par. [0081] – [0082]).

Regarding claim 13, Wang further discloses wherein each of the arithmetic unit arrays is provided with a first test logic circuit (see Wang, par. [0117]: The control circuitry may also issue test mode commands—for example, one or more control signals to circuitry of the logic tiles to, for example, implement or enable (i) writing or loading of test mode configuration data to or into a plurality (or all) of the logic tiles in parallel or sequentially, and/or (ii) testing of circuitry in a plurality (or all) of the logic tiles in parallel or sequentially (e.g., using the test mode configuration data)); and 
20when performing the DFT test on the arithmetic unit arrays, respectively, the at least one processor is configured to: 
generate first test vectors corresponding to the arithmetic unit arrays, wherein the first test vectors corresponding to respective ones of the arithmetic unit arrays are the same (see Wang, par. [0108]: During each load procedure of scan chain, the configuration bits and the data for the RBB scan-FFs must both be loaded. For the unload procedure, only the RBB scan-FFs may be scanned out to verify the function of the core of the logic tile); 
perform the DFT test on the arithmetic unit arrays, respectively, by inputting the first test 25vectors into first test logic circuits corresponding to respective ones of the arithmetic unit arrays, respectively (see Wang, par. [0108]: During each load procedure of scan chain, the configuration bits and the data for the RBB scan-FFs must both be loaded. For the unload procedure, only the RBB scan-FFs may be scanned out to verify the function of the core of the logic tile); 
output test results corresponding to respective ones of the arithmetic unit arrays (see Wang, par. [0118]: the read-back operation may employ the configuration port to read out data from the logic tiles (e.g., test mode configuration data previously written into circuitry (e.g., bitcells) in response to a test sequence. The control circuitry may program or configure one or more (or all) logic tiles during a test sequence—for example, when the integrated circuit is connected to IC test equipment).

Claim 4 is the method claim corresponding to claim 13, and therefore rejected according to the same reasons given above.

Regarding claim 14, Wang further discloses wherein the first test logic circuit comprises: 
a first test interface (see Wang, Fig 1A par. [0051]: Test mode control circuitry (which, for example, is disposed in/on the integrated circuit) may be employed to program or configure circuitry (e.g., multiplexers), input/output (I/O) and/or the switch interconnect network of the logic tile(s) to program and/or configure one or more (or all) logic tiles in a test mode or test mode configuration prior to implementation or performance of a test sequence/process); and 
36when performing the DFT test on the arithmetic unit arrays, respectively, by inputting the first lest vectors into the first test logic circuits corresponding to respective ones of the arithmetic unit arrays, respectively, the at least one processor is configured to: 
perform the DFT test on the arithmetic unit arrays in parallel by broadcasting, through 5respective first test interfaces, the first test vectors to the first test logic circuits of corresponding arithmetic unit arrays (see Wang, Fig 7A-7C, par. [0091]: testing of the logic tiles may be performed isolated and disconnected from the inputs/outputs of the interconnect network of neighboring tiles or, for example, external circuitry (such as am SoC) during performance of the test mode. In addition, in one embodiment, the logic tiles or DSP cores in the array of logic tiles may be loaded with the same configuration data and the same scan-FF data and the test process for each logic tile may be tested in parallel).

Claim 5 is the method claim corresponding to claim 14, and therefore rejected according to the same reasons given above.

Regarding claim 15, Wang further discloses wherein each of the arithmetic units is provided with a second test logic circuit (see Wang, par. [0117]: The control circuitry may also issue test mode commands—for example, one or more control signals to circuitry of the logic tiles to, for example, implement or enable (i) writing or loading of test mode configuration data to or into a plurality (or all) of the logic tiles in parallel or sequentially, and/or (ii) testing of circuitry in a plurality (or all) of the logic tiles in parallel or sequentially (e.g., using the test mode configuration data)); and 
when performing the DFT test on the arithmetic units, respectively, the at least one 10processor is configured to: 
generate second test vectors corresponding to the arithmetic units, wherein the second test vectors corresponding to respective ones of the arithmetic units are the same (see Wang, Fig 5A-5C, par. [0081]: data is written into the bitcells by scanning in one column of BL data through the BL scan chain (driven by non-overlapping clocks SE_CLK0 and SE_CLK1) for BL_SZ/32 cycles to populate the entire BL scan chain; the WL scan chain is then advanced by one column (e.g. from WL[0] to WL[1]), and then asserting WL_EN to write to the selected column); perform the DFT test on the arithmetic units, respectively, by inputting the second test vectors into second test logic circuits corresponding to respective ones of the arithmetic units, respectively; and 15output test results corresponding to respective ones of the arithmetic units (see Wang, par. [0082]: After configuration of the logic tiles is complete for test mode, in this exemplary embodiment, RBB scan chain may be loaded via the DFT_SI [7:0] pin to initialize all the RBB FFs to the desired state. This scan is similar to the scan chain in ASICs: the DFT_SE pin puts all the RBB scan-FFs in scan mode, and the scan data is shifted in serially. The core of the logic tile then operates for N cycles (determined by the test-vector, generally 1-8 cycles), and the states of the RBB FFs are scanned out via DFT_SO to be analyzed for any mismatches).
Claim 6 is the method claim corresponding to claim 15, and therefore rejected according to the same reasons given above.

Regarding claim 16, Wang further discloses wherein the second test logic circuit comprises: 
a second test interface (see Wang, Fig 1A par. [0051]: Test mode control circuitry (which, for example, is disposed in/on the integrated circuit) may be employed to program or configure circuitry (e.g., multiplexers), input/output (I/O) and/or the switch interconnect network of the logic tile(s) to program and/or configure one or more (or all) logic tiles in a test mode or test mode configuration prior to implementation or performance of a test sequence/process); 
when performing the DFT test on the arithmetic units, respectively, by inputting the second test vectors into second test logic circuits corresponding to respective ones of the 20arithmetic units, respectively, the at least one processor is configured to: 
perform the DFT test on the arithmetic units in parallel by broadcasting, through respective second test interfaces, the second test vectors to the second test logic circuits of corresponding arithmetic units (see Wang, par. [0051]: the test mode control circuitry may issue one or more control signals to circuitry of the logic tiles to, for example, implement or enable (i) writing or loading of test mode configuration data to or into a plurality (or all) of the logic tiles in parallel or sequentially, and/or (ii) testing of circuitry in a plurality (or all) of the logic tiles in parallel or sequentially (e.g., using the test mode configuration data)).

Claim 7 is the method claim corresponding to claim 16, and therefore rejected according to the same reasons given above.

Regarding claim 17, Wang further discloses wherein before the performing the DFT 25test on the arithmetic unit arrays, respectively, the at least one processor is further configured to: 
perform a test on at least one first preset DFT logic circuit in the first test logic circuit at a register-transfer level (RTL) stage of the target artificial intelligence chip; and repair the first preset DFT logic circuit at the RTL stage of the target artificial intelligence chip, if the 30first preset DFT logic circuit fails the test (see Wang, Fig 3A-3C, par. [0072]: functional configuration data is input into the logic tile via bit lines (e.g., BL_IN[31:0]), which (in addition) propagates vertically to the next/adjacent tile above (where the data propagation is from bottom to top), and word-line (WL) controls the column of bitcells (BC) to write to, which propagates horizontally to the next/adjacent tile (e.g., the adjacent tile to the right where the data propagation is from left to right), and see Fig 4A-4C, par. [0076] – [0078]: The DFT test mode configuration process or procedure is similar to the normal bitstream configuration process, except: 1. BL_TEST_IN[31:0] pin instead of BL_IN[31:0] are used to scan in the configuration data, 2. BL_TEST_IN[31:0] is directly sent to BL_TEST_OUT[31:0] to drive the BL_TEST_IN of next core above).

Claim 8 is the method claim corresponding to claim 17, and therefore rejected according to the same reasons given above.

Regarding claim 18, Wang further discloses wherein before the performing the DFT test on the arithmetic units, respectively, the at least one processor is further configured to: 
perform a test on at least one second preset DFT logic circuit in the second test logic circuit at an RTL stage of the target artificial intelligence chip; and repair the second preset 5DFT logic circuit at the RTL stage of the target artificial intelligence chip, if the second preset DFT logic circuit fails the test (see Wang, Fig 3A-3C, par. [0072]: functional configuration data is input into the logic tile via bit lines (e.g., BL_IN[31:0]), which (in addition) propagates vertically to the next/adjacent tile above (where the data propagation is from bottom to top), and word-line (WL) controls the column of bitcells (BC) to write to, which propagates horizontally to the next/adjacent tile (e.g., the adjacent tile to the right where the data propagation is from left to right), and see Fig 4A-4C, par. [0076] – [0078]: The DFT test mode configuration process or procedure is similar to the normal bitstream configuration process, except: 1. BL_TEST_IN[31:0] pin instead of BL_IN[31:0] are used to scan in the configuration data, 2. BL_TEST_IN[31:0] is directly sent to BL_TEST_OUT[31:0] to drive the BL_TEST_IN of next core above).

Claim 9 is the method claim corresponding to claim 18, and therefore rejected according to the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20200127666, filed Dec. 18, 2019), in view of Seetharaman et al. (20200183610, pub Jun. 11, 2020), hereinafter “Seetheraman”.

Regarding claim 11, Wang discloses all the claimed limitations as set forth in the rejection of claim 10 above. 

Wang does not disclose wherein the scale information comprises a number of transistors in an arithmetic unit, and 
5the at least one processor is configured to: 
determine whether the number of the transistors is smaller than a preset scale threshold; 
determine the test condition of the arithmetic unit array level is satisfied, if it is determined that the number of the transistors is less than the preset scale threshold; determine the test condition of the arithmetic unit array level is not satisfied, if it is determined that the number 10of the transistors is greater than or equal to the preset scale threshold.

However, Seetheraman discloses wherein the scale information comprises a number of transistors in an arithmetic unit (see Seetheraman, Fig 6 par. [0090]: threshold voltage criterion includes an allowed Vth range for the non-data transistors at a given layer of the stack), and 
5the at least one processor is configured to: 
determine whether the number of the transistors is smaller than a preset scale threshold (see Seetheraman, Fig 6 par. [0097]: A threshold voltage distribution of a set of non-data transistors (e.g., select transistors) is within a target range if no more than the allowed number of non-data transistors have a Vth outside of the target range); 
determine the test condition of the arithmetic unit array level is satisfied, if it is determined that the number of the transistors is less than the preset scale threshold; determine the test condition of the arithmetic unit array level is not satisfied, if it is determined that the number 10of the transistors is greater than or equal to the preset scale threshold (see Seetheraman, Fig 6 par. [0097]: A threshold voltage distribution of a set of non-data transistors (e.g., select transistors) is outside of a target range if more than an allowed number of non-data transistors have a Vth outside of the target range).

Wang and Seetheraman are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang, with the feature of Seetheraman as described above, with the motivation to overcome read disturb stress, as disclosed by Seetheraman in par. [0021].

Claims 2 and 20 are rejected according to the same reasons given above for claim 11.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20200127666, filed Dec. 18, 2019), in view of Seetharaman (20200183610, pub Jun. 11, 2020), and further in view of Mizuno (20100066401, pub. Mar. 18, 2010), hereinafter “Mizuno”.

Regarding claim 12, the combination of Wang and Seetheraman discloses all the claimed limitations as set forth in the rejection of claim 11 above.

The combination of Wang and Seetheraman does not disclose wherein when dividing all the arithmetic units into multiple same arithmetic unit arrays, the at least one processor is configured to: 
determine a number of arithmetic units in an arithmetic unit array according to the 15number of the transistors and the total number of the arithmetic units; and divide all the arithmetic units into the multiple same arithmetic unit arrays, according to the number of the arithmetic units.

However, Mizuno discloses wherein when dividing all the arithmetic units into multiple same arithmetic unit arrays, the at least one processor is configured to: 
determine a number of arithmetic units in an arithmetic unit array according to the 15number of the transistors and the total number of the arithmetic units; and divide all the arithmetic units into the multiple same arithmetic unit arrays, according to the number of the arithmetic units (see Mizuno, Fig 1 par. [0058]: the entire chip is divided into the sub-circuits, and leakage current of each of the sub-circuits is individually monitored, where the mean value of the leakage currents of the respective sub-circuits is reduced when the number of division into the sub-circuits is increased (the maximum number of division being equal to the number of transistors)).

Wang, Seetheraman, and Mizuno are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang and Seetheraman, with the feature of Seetheraman as described above, with the motivation to solve difficultty to detect abnormal leakage current, as disclosed by Mizuno in par. [0034].

Claim 3 is the method claim corresponding to claim 12, and therefore rejected according to the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leung (20170045579, pub. Feb. 16, 2017) discloses simultaneously built in self-testing (BIST) a sub circuit in a plurality of integrated circuit (IC) chips by embedded microprocessor (CPU) and SRAM memory per IC chip on automatic test equipment (ATE) using a serial wire debug testing protocol.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111